*11OPINION OF THE COURT
Sullivan, J.
In 1964 plaintiff, then 78 years of age and recently widowed, began to peddle merchandise purchased at discount on the Lower East Side of New York door to door in the Bronx neighborhood in which she lived. Successful from the outset, plaintiff soon began to accumulate substantial sums of money, which she deposited in various accounts opened either jointly in her name with, or in trust for, one of her four daughters. In 1979, at the suggestion of her eldest daughter, Sadie Dietz, plaintiff consolidated these various accounts, then totaling approximately $83,000,'into three accounts in her name jointly with that of her youngest daughter, defendant, Jeanette Finkelstein, herself a widow. The passbooks were then mailed to defendant at her home in Binghamton, New York.
Sometime thereafter, in 1981, plaintiff and defendant had a falling out, which led eventually to the commencement of this lawsuit wherein plaintiff seeks, inter alia, an accounting of all moneys taken from the three joint bank accounts and the return of any passbooks and certificates of account and bonds in their joint names, as well as a direction that defendant convey her remainderman’s interest in a Florida condominium to plaintiff. Mrs. Dietz and her brother, who had been virtually disinherited, sided with plaintiff. Plaintiff alleged that she never intended to create a joint tenancy in the bank accounts and bonds, and that defendant’s retention of a reversionary interest in the condominium constitutes unjust enrichment. After a trial, nonjury, Trial Term, except for certain findings neither appealed nor herein relevant, ruled in plaintiff’s favor.
When asked at trial why defendant’s name was placed on the accounts plaintiff, who, purportedly, can neither read nor write English, responded, “I did put Jeanette, survivor; a survivor if I drop dead.” Plaintiff also testified, however, that she never intended to make a gift of the money in these accounts, but opened them in their joint names solely to facilitate defendant’s management and investment of her money. Defendant, on the other hand, testified that her mother had made a gift to her of the bank accounts, some similarly held Israeli and Con Edison bonds, and her reversionary interest in the Florida condominium.
Rejecting defendant’s claim that she had been the recipient of plaintiff’s largesse Trial Term found that defendant’s name was placed on the bank accounts and bonds for convenience. We have no quarrel with this finding, especially in light of the manner in *12which defendant managed the bank accounts. She testified that she ultimately withdrew all the money from the accounts and opened, in her and her mother’s name, time deposit accounts, as well as a money market account. She never withdrew from these accounts for her own personal use and was always careful to keep her own money in separate accounts. The joint accounts opened by defendant bore her mother’s Social Security number, and defendant never included any of the interest income from these accounts in her own income tax return. All of these circumstances, of course, militate against not only defendant’s assertion of a gift of the entirety but her claim, raised for the first time on appeal, to a moiety in the joint accounts, as well.
The presumption of joint tenancy created by the deposit of money in an account in the name of the depositor and another, and in form to be paid to either of them or the survivor (Banking Law, § 675, subd [b]) is rebuttable. (Moskowitz v Marrow, 251 NY 380, 397, 399.) Where the joint account is created as a matter of convenience and without any intention of conferring a beneficial interest upon the codepositor, the presumption is rebutted. (Matter of Phelps v Kramer, 102 AD2d 908; Phillips v Phillips, 70 AD2d 30, 38.) Thus, Trial Term properly directed defendant to account for any moneys withdrawn by her from the joint accounts and to deliver any passbooks and the funds in any money market accounts held jointly, as well as any bonds similarly held.
We disagree, however, with Trial Term’s disposition of plaintiff’s claim to the ownership of the Florida condominium which she purchased in 1977 for $15,000. Plaintiff testified that she entrusted the details of the purchase to her daughter Molly Englander and Molly’s husband, Morris, both of whom have since died, and who, with plaintiff and Mrs. Dietz, were present at the closing in Florida. After the “real estate” man explained the legal implications of such a conveyance to plaintiff — if she died the property would go to defendant — title was taken in defendant’s name with a life estate in plaintiff. The record is clear that at no time did defendant attempt to influence her mother as to the manner in which title was to be taken. In fact, it is conceded that she had nothing to do with the purchase. In due course the deed was mailed to her. Defendant testified, as already noted, that her mother told her that the condominium was a gift to her. Yet, on such a record Trial Term held that defendant would be unjustly enriched if she were permitted to retain her interest in the condominium and, accordingly, impressed a constructive trust upon the property and ordered it transferred to plaintiff. This, in our view, was error.
*13“A person may be deemed to be unjustly enriched if he (or she) has received a benefit, the retention of which would be unjust * * * A conclusion that one has been unjustly enriched is essentially a legal inference drawn from the circumstances surrounding the transfer of property and the relationship of the parties. It is a conclusion reached through the application of principles of equity.” (Sharp v Kosmalski, 40 NY2d 119, 123.)
Not only is the finding of unjust enrichment unsupported by the evidence, it is in large part belied by plaintiff’s concession that defendant had nothing to do with the purchase of the Florida condominium. The record is devoid of any hint or suggestion that defendant in any manner took advantage of her mother in regard to that transaction. As the evidence reflects, defendant never knew of the purchase or that title was being taken in her name until the matter was a fait accompli. Nor is there any evidence that plaintiff’s son-in-law, Morris Englander, who counseled plaintiff in the purchase of the condominium and other matters of a financial nature, was guilty of any fraud or deception. He certainly had nothing to gain by a conveyance taken in defendant’s name with a life estate in plaintiff. Indeed, as defendant aptly notes, a conveyance in such form deprived his own wife of a possible legacy or intestate share in the property.
Concededly, unjust enrichment does not require the performance of any wrongful act by the one enriched and, thus, even an innocent party may be unjustly enriched. (Simonds v Simonds, 45 NY2d 233, 242.) The circumstances of defendant’s acquisition of title to the condominium, however, are not such “that in equity and good conscience [s]he ought not to retain it” (Miller v Schloss, 218 NY 400, 407). The evidence discloses that the closing took place in the office of plaintiff’s lawyer, in the presence of plaintiff, her son-in-law, and two of her other daughters, and only after the legal import of the transaction had been explained to her. As plaintiff testified, “[The real estate man] said, ‘My son-in-law insists, that if anything, if I die, it goes right to her. No trouble.’ So he made it like that * * * I didn’t know. I didn’t know what they were doing to me. I was stupid.”
Plaintiff does not claim that her will was overborne or that she lacked the capacity to understand what was happening. Indeed, such a hypothesis would be hard to accept. A quick reading of her testimony shows plaintiff, at age 97, and with assets worth approximately $150,000, to be a shrewd and nimble witness, with all her faculties intact. It was she, at the age of 91, not her children or son-in-law, who found a newspaper advertisement of a “cheap condominium” for sale in Florida. While, *14upon reflection, she may have been “stupid” in providing defendant with a remainder interest in the condominium, plaintiff, as the record reflects, knew and understood precisely what she was doing. No doubt she had second thoughts in 1981 when she attempted to sell the condominium for $31,000 and defendant refused to consent. But such refusal in no way evinces a fraud or overreaching on defendant’s part in 1977 in the taking of title in her name. A constructive trust is “fraud-rectifying” rather than “intent-enforcing”. (Bankers Security Life Ins. Soc. v Shakerdge, 49 NY2d 939; Matter of Wells, 36 AD2d 471, 474-475, affd 29 NY2d 931.) Thus, in the circumstances, the invocation of equity cannot be justified.
Although not a rigid prerequisite to the imposition of the equitable remedy of constructive trust, which, of necessity, is a doctrine of some elasticity (Simonds v Simonds, 45 NY2d, at p 241), the presence of a promise and a transfer in reliance thereon is usually required, in addition to unjust enrichment and a confidential or fiduciary relationship. (Sharp v Kosmalski, 40 NY2d, at p 121, and cases cited.) This record does not contain any evidence that defendant ever promised, expressly or by her conduct, that she would surrender her reversionary interest to her mother. Nor did anyone else do so in her behalf. No such promise should be implied.
It is fairly obvious that in 1977 plaintiff, solicitous of the needs of defendant, her youngest daughter, recently widowed and with physical infirmities, undertook to provide her with a measure of security. Plaintiff has apparently undergone a subsequent change of heart, which is her prerogative. The shifting whims of familial intercourse cannot, however, provide a basis for the imposition of a constructive trust.
Accordingly, the judgment, Supreme Court, Bronx County (Cotton, J.), entered April 15, 1983, should be modified, on the law and the facts, without costs or disbursements, to the extent of dismissing the second cause of action, which seeks relief with respect to the Florida condominium, and, except as thus modified, affirmed.